ORDER
PER CURIAM.
Movant, Sherman Griffin, appeals from the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. We previously affirmed Movant’s convictions for second-degree robbery in violation of section 569.030, RSMo 2000. State v. Griffin, 28 S.W.3d 480 (Mo.App. E.D.2000). He now contends the motion court clearly erred in denying his claim that his trial attorney provided ineffective assistance by failing to file a motion for rehearing or an application for transfer.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).